DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the amendment submitted on 20 May 2022.  After entry of the amendment claims 1-8, 10-11, and 13-15 are currently pending in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 10-11, and 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, it is unclear as to the types of salt encompassed by the claim.  This renders the claim vague and indefinite as many of the material recited as component V are salts and therefore one material could meet two required components in the claim.  Claims in which one component is defined so broadly that it reads on a second, fail to meet the requirements of the second paragraph of 35 USC 112.  See Ex parte Ferm et al 162.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 (or as subject to pre-AIA  35 U.S.C. 102) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chinese Patent Specification No. CN 107032649 A.
The reference teaches, in claim 1, a composite admixture for marine concrete is characterized by comprising the following raw materials in percentage by weight: 11% -28% of metakaolin, 16% -32% of fine quartz sand, 12% -31% of waste silicon powder, 8% -22% of chloride ion adsorbent, 4% -6% of sodium nitrite, 3% -6% of sodium sulfate, 5% -9% of calcium sulfoaluminate and 2% -4% of polycarboxylate superplasticizer.  Based on the limitations found in the examples and the claims the material appears to contain all powdered materials.
The instant claims are met by the reference.
As for claim 1, the metakaolin and quartz sand meets the mineral powder and the amount falls within the claimed range.  The sodium nitrite meets component V.  The sodium sulfate meets the salt component and could also meet the retarder component as sodium sulfate is believed to also function as a retarder. While the reference does not recite the composition is an accelerating powder it is believed to be capable of functioning as one as the composition is the same. If the composition is physically the same, it must have the same properties. It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition. In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971) and also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). See also MPEP 2112.01 [R-3] | and II.
As for claim 2, the reference teaches metakaolin.
As for claim 3, according to example 1, the metakaolin and the sand have a size of 12 microns.
As for claim 8, the reference teaches a superplasticizer (a type of plasticizer) and the amount falls within the claimed range.

Claims 1-2, 4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chinese Patent Specification No. CN 106277907 A.
The reference teaches, in the abstract, a corrosion resistance admixture which comprises 10-20 wt.% calcium nitrite, 3-5 wt.% sodium carbonate, 3-5 wt.% sodium sulfate, 1-5 wt.% chitosan, 0.6-1 wt.% alcohol amine compound, 20-40 wt.% fly ash hollow microsphere, 5-10 wt.% zeolite molecular sieve, 3-5 wt.% nano-grade silicon dioxide powder and metakaolin (remaining amount), where the mol ratio of silicon dioxide/aluminum oxide in zeolite molecular sieve is 25-30. The alcohol amine compound is a mixture of triethanolamine, triisopropanol-amine and ethylene glycol monoisopropanolamine in the mass ratio of 1:(1-2):1.2, preferably 1:1.5:1.  The material appears to be in powdered form.
The instant claims are met by the reference.
As for claim 1, the metakaolin meets the mineral powder.  The calcium nitrite and alcohol amine meet component V.  The sodium sulfate meets the salt component and could also meet the retarder component as sodium sulfate is believed to also function as a retarder. While the reference does not recite the composition is an accelerating powder it is believed to be capable of functioning as one as the composition is the same. If the composition is physically the same, it must have the same properties. It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition. In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971) and also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). See also MPEP 2112.01 [R-3] | and II.
As for claim 2, the reference teaches metakaolin.
As for claim 4, the reference teaches an alcohol amine which includes triethanolamine, triisopropanolamine and ethylene glycol monoisopropanolamine.
As for claim 6, the reference teaches calcium nitrite and an alcohol amine and therefore teaches at least two different compounds for component V.

Claims 1-2, 4, 6-7 and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chinese Patent Specification No. CN 108793809 A.
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.  Accordingly, the reference has a publication before the effective filing date of the claimed invention.
The reference teaches, in the abstract, a concrete accelerator composition comprising  20-30 pts. wt. natural mineral, 45-60 pts. wt. aluminum oxide clinker, 5-10 pts. wt. reinforcing agent and 6-8 pts. wt. thickening agent. The natural mineral comprises 35-45 pts. wt. dolomite, 4-8 pts. wt. calcined lime, 1-3 pts. wt. calcite, 10-12 pts. wt. basalt and 15-20 pts. wt. medical stone. A preferred concrete accelerating agent composition comprises 25 pts. wt. natural mineral, 52 pts. wt. aluminum oxide clinker, 8 pts. wt. reinforcing agent and 7 pts. wt. thickening agent. The reinforcing agent comprises 5-10 pts. wt. anhydrous sodium sulfate, 20-25 pts. wt. calcium chloride, 5-8 pts. wt. potassium carbonate, 2-6 pts. wt. sodium thiosulfate and 14-17 pts. wt. triethanolamine.  Page 2, paragraph 4 teaches that the amount of the concrete quick-setting admixture provided by the present invention is 3.0%-5.0% of the total amount of the cementitious material.
The instant claims are met by the reference.
	As for claim 1, the reference teaches a natural mineral that meets the mineral powder (P).  The calcium chloride and triethanolamine found in the reinforcing agent meets component (V).  The amounts of the components (when converted to % by weight) fall within the claimed ranges.  The sodium sulfate, potassium carbonate, and sodium thiosulfate meets the salt component and it is believed that the sodium sulfate and sodium thiosulfate can also meets the retarder.
	As for claim 2, the reference teaches dolomite and calcite (calcium carbonate).
	As for claim 4, the reference teaches triethanolamine which is a type of hydroxyalkylamine.
	As for claim 6, the reference teaches calcium chloride and triethanolamine.
	As for claim 7, the reference teaches amounts of components that fall within the claimed range.
	As for claims 13 and 14, the reference teaches the addition of the composition to a concrete.  As the reference teaches a composition that meets the composition of claim 1 it would appear that the properties recited in the claims would be present.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 103 (or as subject to pre-AIA  35 U.S.C. 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chinese Patent Specification No. CN 107032649 A.
The reference was discussed previously, above.
The instant claim is obvious over the reference.
As for claim 7, the range of amounts of the metakaolin and quartz sand overlap the claimed range of amounts. In the case where the claimed ranges "overlap or lieinside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), see MPEP 2144.05. The amount of the sodium nitrite falls within the claimed range.

Claims 1,4, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Chinese Patent Specification No. CN 107285655 A in view of Sakamoto et al (US Patent No. 8,476,341 B2).
The CN 107285655 reference teaches, in the abstract, a concrete admixture which comprises 5-10 pts. wt. water-reducing agent, 70-90 pts. wt. mineral powder, 4-8 pts. wt. pumping agent, 20-30 pts. wt. antifreezing agent, 8-14 pts. wt. nanocomposite filler, 10-15 pts. wt. early strength agent, 1-3 pts. wt. air-entraining agent, 1-2 pts. wt. coagulant, 2-4 pts. wt. rust inhibitor and 12-16 pts. wt. impervious fiber.  The early strength agent is a sulfate or nitrate. The coagulant is ethylene polyamine alkyl phosphonate. The anti-freezing agent comprises sodium salt and triethanolamine in weight ratio of 20:1.
Sakamoto et al teaches, in column 37, that early strength agents/accelerators for cement compositions include calcium chloride, calcium nitrite, calcium nitrate, alkanol amine, etc.
The instant claims are obvious over the combination of references.
As for claim 1, the mineral powder meets the mineral powder.  As for component V, the primary reference teaches that an early strength agent which is a sulfate or nitrate may be used.  The reference does not recite the type of sulfate or nitrate.  The secondary reference teaches that calcium nitrate is a well-known early strength agent and accordingly it would have been obvious to utilize calcium nitrate as the early strength agent in the composition of the primary reference without producing any unexpected results.  Also note that the composition can contain triethanolamine which also meets component V.  The amounts of the components fall within the claimed ranges.  The coagulant which is ethylene polyamine alkyl phosphonate meets the phosphonate component recited in the instant claim.  Further note that a sodium salt is present as part of the antifreeze agent and this would meet the salt component recited in the claim. The components all appear to be in powder form.  While the reference does not recite the composition is an accelerating powder it is believed to be capable of functioning as one as the composition is the same. If the composition is physically the same, it must have the same properties. It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition. In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971) and also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). See also MPEP 2112.01 [R-3] | and II.
As for claim 4, the primary reference teaches triethanolamine.
As for claim 6, the primary reference teaches a nitrate and triethanolamine and therefore teaches at least two different compounds for V.
As for claim 7, the reference teaches amounts that fall within the claimed range of amounts.

Claims 1-2, 4, 6, 10-11, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Korean Patent Specification No. KR 10-2015-0086638 A.
The reference teaches, in the abstract, a concrete composition using 100 pts. wt. quick-setting cement and 5-8 pts. wt. hardening accelerator.  The hardening accelerator comprises 1-70 wt.% potassium nitrate, 5-10 wt.% alumina cement, 0.1-10 wt.% gypsum hemihydrate, 0.1-3 wt.% sodium thiocyanate, 1-5 wt.% calcium formate and 5-20 wt.% limestone powder.
The instant claims are obvious over the reference.
As for claim 1, the reference teaches limestone powder which meets the mineral powder (P) and potassium nitrate and sodium thiocyanate which meets the component (V).  The total amount of the potassium nitrate and sodium thiocyanate falls within the claimed range.  The amount of the limestone powder overlaps the claimed range of amounts and in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), see MPEP 2144.05.
As for claim 2, the reference teaches limestone powder which is primarily calcium carbonate.
As for claim 4, the reference teaches, on page 2, paragraph 4, that instead of the potassium nitrate, one or more of nitrite, thiocyanate, monoethanolamine, diethanolamine, triethanolamine, aluminum sulfate and potassium sulfate may be added.  Accordingly, the reference teaches that a hydroxyalkylamine can be added to the accelerator.
As for claim 6, the reference teaches potassium nitrate and sodium thiocyanate.
As for claim 10, the reference teaches an amount of cement and hardening accelerator that falls within the claimed range.
As for claim 11, the reference teaches an amount of cement and hardening accelerator that falls within the claimed range.
As for claims 13 and 14 as the reference suggests a composition that meets claim 1 it would appear that upon its addition to a concrete that it would produce the recited properties.
As for claim 15, the reference teaches the production of a shaped body from the composition. 
Accordingly, based on the above reasoning, the instant claims are obvious over the reference.

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and provided that the 112(b) rejection is overcome.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J GREEN whose telephone number is (571)272-1367. The examiner can normally be reached Monday-Thursday from 6:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY J GREEN/Primary Examiner, Art Unit 1731                                                                                                                                                                                           



ajg
June 7, 2022